            Case 2:18-cv-05564-DS Document 23 Filed 06/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM FRANK HILL, JR.                              :
Plaintiff,                                           :      CIVIL ACTION
                                                     :
       v.                                            :
                                                     :      NO. 18-5564
                                                     :
ANDREW SAUL,1                                        :
Commissioner of Social Security,                     :
Defendant.                                           :

                                            ORDER

       AND NOW, this 16th day of June, 2020, upon consideration of “Plaintiff’s Motion for

Attorney Fees Pursuant to the Equal Access to Justice Act” (Doc. 18), “Defendant’s Response to

Plaintiff’s Application for Attorney Fees under the Equal Access to Justice Act” (Doc. 19), and

“Plaintiff’s EAJA Reply Brief” (Doc. 20), it is hereby ORDERED that Plaintiff’s motion is

DENIED.

                                                     BY THE COURT:


                                                     /s/ David R. Strawbridge, USMJ
                                                     DAVID R. STRAWBRIDGE
                                                     United States Magistrate Judge




1
  Andrew Saul became the Acting Commissioner of Social Security on June 17, 2019. Pursuant
to Rule 25(d)(1) of the Federal Rules of Civil Procedure, Mr. Saul should be substituted for the
former Acting Commissioner, Nancy A. Berryhill, as the defendant in this action. No further
action need be taken to continue this suit pursuant to section 205(g) of the Social Security Act.
42 U.S.C. § 405(g).
